Citation Nr: 0602833	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  05-06 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable rating for the service 
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from July 1948 to July 1952.

This appeal arises from a July 2003 rating decision of the 
St. Louis, Missouri Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  On VA audiology evaluation conducted in July 2003, the 
veteran had Level IV hearing loss of the right ear.    

3.  On VA audiology evaluation conducted in July 2003, the 
veteran had Level II hearing loss of the left ear.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
evaluation for the service connected bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§  4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the authorized VA audiological evaluation in July 2003, 
pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
65
60
70
LEFT
30
35
65
60
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.  
The diagnoses included bilateral sensorineural hearing loss. 

The veteran's claim for a higher rating for hearing loss 
arose following the assignment of initial disability rating.  
On an original claim, the veteran will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  

As this case involves a rating assigned in connection with 
the original grant of service connection for hearing loss, 
the Board will follow the mandates of the Fenderson case in 
adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

Service connection is in effect for bilateral hearing loss, 
assigned a noncompensable evaluation under the provisions of 
Diagnostic Code 6100 and §§ 4.85 through 4.87 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.   

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86 and Diagnostic Code 
6100.  The Board notes that the criteria for evaluating 
hearing impairment call for the consideration of the results 
of examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests.  38 C.F.R. § 4.85.  These results are then 
charted on Table VI and Table VII, as set out in the Rating 
Schedule.  The assignment of a disability evaluation for 
hearing loss is thereby achieved by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 

In order to establish entitlement to a compensable evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The regulations provide that hearing tests will be 
conducted without hearing aids.  They address exceptional 
patterns of hearing loss, which are not shown to be present 
in this case.  (The exceptional patterns addressed in that 
section are when the puretone threshold at 1000, 2000, 3000, 
and 4000 Hz are each 55 decibels or more, or when the 
puretone threshold is 30 decibels or less at 1000 Hz, and 70 
decibels or more at 2000 Hz.). 

During the pendency of this appeal, a VA audiological 
evaluation was obtained.  Based on the July 2003 VA 
audiometric examination findings, the scores compute to a 
Level IV hearing loss in the right ear and a Level II hearing 
loss in the left ear which, in combination, warrants a 
noncompensable schedular evaluation for the degree of hearing 
impairment demonstrated.  Moreover, at no time during this 
appeal has the medical evidence supported the assignment of a 
compensable evaluation; therefore, there is no basis for the 
assignment of a staged rating under the Fenderson case.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable evaluation 
for bilateral hearing loss.


Extraschedular evaluation

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2005).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  In point of fact, the veteran has 
not been hospitalized for his hearing loss.  Moreover, while 
symptoms bother the veteran when he talks on the phone or 
when he engages in conversation with background noise 
present, there is no evidence that hearing loss precludes the 
veteran from being employed or that he has lost significant 
time from work due to this disability.  

In short, there is nothing in the record to suggest that the 
veteran's service connected hearing loss causes problems not 
contemplated by the pertinent rating criteria and the 
currently assigned evaluation.  Thus, extraschedular 
consideration is not warranted in this case. 


VCAA

With regard to the issue of entitlement to an initial 
compensable rating for the service connected bilateral 
hearing loss, the Board notes that on December 22, 2003, VA's 
Office of General Counsel issued a precedential opinion which 
held that if, in response to a notice of its decision on a 
claim for which VA has already given section 5103(a) notice, 
VA receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-2003.   

In this case, the veteran filed a notice of disagreement 
requesting a higher initial rating for the service connected 
bilateral hearing loss following the issuance of the July 
2003 rating decision that granted entitlement to service 
connection for bilateral hearing loss.  The claim for a 
higher initial rating is properly construed as a 
"downstream" element or claim stemming from the initial 
claim for service connection benefits.  As the RO provided 
section 5103(a) notice relative to the initial claim for 
service connection benefits (see May 2003 RO letter), the 
holding in VAOPGCPREC 8-2003 applies in this case and VCAA 
notice requirements are not for application. 

VA still has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, private treatment records were 
obtained from Dr. Rosen.  The veteran has not requested a 
hearing.  Accordingly, the Board finds that the evidentiary 
development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, a VA audio examination was 
conducted in July 2003.  The Board finds that the evidence of 
record is adequate to fully and fairly evaluate the veteran's 
appeal under 38 C.F.R. § 3.159 without affording the veteran 
another examination.  As another examination is unnecessary, 
the Board finds that the RO has satisfied the duty-to-assist 
obligations with respect to medical examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to an initial compensable rating for the service 
connected bilateral hearing loss is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


